Citation Nr: 9909928	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-00 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from September 1957 to 
September 1960 and from October 1960 to July 1963.  Records 
reveal that he had subsequent periods of duty with the Army 
Reserves, including a period of inactive duty for training 
from June 6, 1992, to June 7, 1992.

The instant appeal arose from a September 1997 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in North Little Rock, Arkansas, which denied a claim for 
service connection for a heart condition.


REMAND

Compensation is payable to a veteran "[f]or disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service. . . ."  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be established for 
a disability that is diagnosed after separation from active 
service "when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service."  38 C.F.R. § 3.303(d) (1998).

Certain chronic diseases, including hypertension, may be 
service-connected if manifested to a degree of 10 percent or 
more within one year after separation from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (1998).

The record shows that the appellant served on active duty 
from September 1957 to September 1960 and from October 1960 
to July 1963.  The RO should attempt to associate these 
service medical records with the claims folder.  The private 
medical evidence of record reveals that the veteran had 
received treatment, including medication, for hypertension 
prior to his myocardial infarction in June 1992.  The RO 
should attempt to associate any additional pertinent post-
service medical records with the claims folder.  The veteran 
was hospitalized at St. Edward Mercy Medical Center from June 
6, 1992, to June 15, 1992.  During this time he underwent a 
successful percutaneous transluminal coronary angioplasty 
(PTCA).  The diagnosis at discharge was myocardial 
infarction, status post PTCA, and hypertension.

Accordingly, the case is remanded for the following:

1.  The RO should attempt to develop 
service medical records from the 
appellant's periods of active duty from 
September 1957 to September 1960 and from 
October 1960 to July 1963.  Any 
additional service medical records 
developed should be associated with the 
claims folder.

2.  The RO should request the appellant 
to provide the RO with information 
regarding any evidence of any post-
service medical treatment for 
hypertension that has not already been 
made part of the record and should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (1998).  The RO should in 
particular make an effort to obtain any 
additional pertinent records from the 
veteran's private physician, Dr. T. Ivey.  
All of the records obtained are to be 
associated with the claims folder.

3.  Following completion of the 
foregoing, the RO must review the 
appellant's claims folder and ensure that 
all of the foregoing development action 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.

4.  The RO should readjudicate the 
appellant's claim of service connection 
for a cardiovascular disorder with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.

If the claim is not allowed, the RO should provide the 
appellant and his representative with an appropriate 
supplemental statement of the case which includes a summary 
of additional evidence submitted, any additional applicable 
laws and regulations, and the reasons for the decision.  It 
should be indicated that he has a reasonable time to respond, 
and the case should be returned to the Board for further 
appellate consideration, if appropriate.

This REMAND is to develop evidence and afford due process.  
The Board intimates no opinion as to the final outcome 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



